The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered, and decreed by the Court that the decree of the court below should be, and the same is hereby, reversed and this cause is remanded with directions to the court below to enter the *Page 1180 
usual decree of foreclosure in favor of the complainant for the principal amount shown to be due the complainant with interest.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.
                          ON REHEARING.                   Opinion filed July 7, 1931.
1.  Evidence dehors the record to establish certain facts is admissible in an appellate court affecting proceedings before it upon appeal and the admission of such evidence when uncontroverted is not an assumption of original jurisdiction.
2.  Where the complainant in a foreclosure suit after a final decree has been entered adverse to the complainant then institutes a replevin suit to acquire possession of the identical property which is the subject matter of the foreclosure suit and in such replevin suit acquires possession and control of the property, such complainant will be deemed and held to have thereby abandoned the foreclosure suit and it is immaterial whether or not he is ultimately successful in the replevin suit.
3.  Where appellant not only abandoned its foreclosure suit by instituting a replevin suit in the Federal District Court to obtain possession of the identical property the subject matter of the foreclosure suit in the State Circuit Court, before filing its notice of appeal but it also placed the res, which was the subject matter of the that suit, beyond the jurisdiction of the Court and made it impossible for a decree of foreclosure to be effectual as against that property, the appeal in the foreclosure suit will be dismissed.
An appeal from the Circuit Court for Pinellas County; John U. Bird, Judge.
Dismissed.
W. B. Crawford, for Appellant;
Harry R. Hewitt, and Jefferson D. Stephens, for Appellees.